         Case 1:19-cv-01306-CJN Document 17 Filed 03/19/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 VERNON ROBERTS,

               Plaintiff,

        v.
                                                          Civ. A. No. 19-1306 (CJN)
 OFFICE OF JUSTICE PROGRAMS, U.S.
 DEPARTMENT OF JUSTICE,

               Defendant.


                                NOTICE OF APPEARANCE

       The Clerk of the Court will please enter the appearance of Assistant United States

Attorney Daniel Patrick Schaefer as counsel of record for Defendant in the above-captioned case.



Dated: March 19, 2020                       Respectfully submitted,

                                             /s/ Daniel P. Schaefer
                                            DANIEL P. SCHAEFER
                                            D.C. Bar No. 996871
                                            Assistant United States Attorney
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2531
                                            Daniel.Schaefer@usdoj.gov

                                            Counsel for Defendant
